DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-5, 7-12, 14, 16 and 25-31 are pending in the application.  Claims 6, 13, 15 and 17-24 are cancelled. 
Priority
	This application is U.S. National Stage entry of PCT/GB2017/050317, filed February 8, 2017, and claims priority benefit of foreign application GB 1602234.5, filed February 8, 2016, and of foreign application GB 1616456.8, filed September 28, 2016.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GB 1602234.5 on February 8, 2016. It is noted, however, that applicant has not filed a certified copy of this application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/02/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14, 16 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    23
    134
    media_image1.png
    Greyscale
.  It is unclear what group and range of constituent atoms comprising the group are actually claimed.
Claims 7 and 26 have the same problem.
Claim 5 recites the following R1 group: 
    PNG
    media_image2.png
    185
    162
    media_image2.png
    Greyscale
.  However, antecedent claim 1 recites R1 as follows: 
    PNG
    media_image3.png
    111
    139
    media_image3.png
    Greyscale
, for which -L2- is -C2-C3-alkylene.  The R1 group of claim 5 appears to claim the compound wherein the bicyclic group is linked directly to the central ring system, while the R1 group of antecedent claim 1 does not permit this linkage (that is, -L2- is required to be -C2-C3-alkylene).  Accordingly, this limitation in claim 5 lacks antecedent basis in the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim recites that the mycobacterial infection of antecedent claim 26 is “caused by mycobacteria.”  The ordinary artisan in the field at the time the application was effectively filed would find it obvious that a mycobacterial infection is .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1-5, 7-12, 14, 16 and 25-31 appear to be free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN M MAURO/Primary Examiner, Art Unit 1625